

113 S1561 : CHIMP Act Amendments of 2013
U.S. Senate
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC113th CONGRESS1st SessionS. 1561IN THE HOUSE OF REPRESENTATIVESNovember 12, 2013Referred to the Committee on Energy and CommerceAN ACTTo amend the Public Health Service Act to improve provisions relating to the sanctuary system for surplus chimpanzees. 1.Short titleThis Act may be cited as the CHIMP Act Amendments of 2013.2.Sanctuary system for surplus chimpanzees(a)In generalSection 404K(g) of the Public Health Service Act (42 U.S.C. 283m(g)) is amended—(1)in paragraph (1)—(A)by striking and each subsequent fiscal year and inserting through fiscal year 2023;(B)by inserting after $30,000,000 the following: , unless the Secretary determines that reserving additional funds would enable the National Institutes of Health to operate more efficiently and economically by decreasing the overall Federal cost of supporting and maintaining chimpanzees from fiscal year 2014 through fiscal year 2023. Such a determination shall be reported to Congress by the Secretary and shall include a report, to be updated biennially, regarding the care and maintenance of the chimpanzees and costs related to such care and maintenance; and(C)by striking the last sentence; and(2)in paragraph (3), by striking board of directors and inserting Secretary, in consultation with the board of directors.(b)GAO studyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the appropriate committees of Congress a report, regarding chimpanzees owned or supported by the National Institutes of Health. Such report shall review and assess—(1)the research status of National Institutes of Health-owned or supported chimpanzees;(2)the cost for the care and maintenance of such chimpanzees, including the cost broken down by research or retirement status, location and for transportation, as appropriate;(3)the extent to which matching requirements have been met pursuant to section 404K(e)(4) of the Public Health Service Act; and(4)any options for cost-savings for the support and maintenance of such chimpanzees that may be identified.Passed the Senate October 30, 2013.Nancy Erickson,Secretary